















Employment Agreement
By And Between
World Acceptance Corporation
And
Tara E. Trantham








Effective February 10, 2016




        



--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT
This Agreement is effective as of February 10, 2016, by and between World
Acceptance Corporation (the “Company”), a South Carolina corporation, and Tara
E. Trantham (the “Executive”).
The Compensation and Stock Option Committee of the Board of the Company (the
“Committee”), acting on behalf of and pursuant to authority granted by the Board
of Directors of the Company (the “Board”) has determined that it would be in the
best interests of the Company and its shareholders to secure the services of the
Executive for the Period of Employment (as defined in Section 3.1 below) and
upon the terms provided in this Agreement. The Executive is currently employed
with the Company as the Senior Vice President, Secretary and General Counsel and
will continue to be employed in that capacity on a full-time basis for said
Period of Employment and upon such other terms and conditions as provided in
this Agreement.
In consideration of the mutual covenants and promises contained in this
Agreement, the parties hereby agree as follows:


SECTION IEMPLOYMENT
The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment, and based upon the other
terms and conditions provided in the Agreement.


SECTION IIPOSITION AND RESPONSIBILITIES
The Executive agrees to serve as the Company’s Senior Vice President, Secretary
and General Counsel and to be responsible for the duties and responsibilities
traditionally attributed to such position and as assigned to Executive from time
to time by the Chief Executive Officer. The Executive also agrees to continue to
serve during the Period of Employment as an Officer and Director of any
subsidiary, affiliate, or parent corporation (“Affiliates”) of the Company that
the Board feels is appropriate.


SECTION IIITERMS AND DUTIES
1.
Period of Employment

The initial term (the “Initial Term”) of Executive’s employment shall be for a
period of three (3) years commencing on February 10, 2016, and continuing until
February 9, 2019 (the “Initial Expiration Date”), subject to extension or
termination as provided in this Agreement. Unless this Agreement has been
terminated in accordance with its provisions, the term of this Agreement will be
extended automatically for successive one-year terms commencing on the Initial
Expiration Date unless either party elects to terminate this Agreement by
providing written notice to the other party at least ninety (90) days prior to
the expiration of the Initial Term or any renewal term. As used herein, the term
“Period of Employment” means the Initial Term plus any renewal terms.
Non-renewal by the Company shall be subject to the provisions set forth in
Section 8.1, and non-renewal by the Executive shall be subject to the provisions
of Section 8.3.






--------------------------------------------------------------------------------





2.
Duties

The Executive shall serve under the direction of the Chief Executive Officer and
shall exercise all duties commonly performed by the Senior Vice President,
Secretary and General Counsel of a publicly traded company. Executive shall
comply with all applicable laws and regulations, as well as all applicable
Company policies and procedures, including the Code of Business Conduct and
Ethics, and shall faithfully serve the best interests of the Company during the
Period of Employment. During the Period of Employment and except for illness,
incapacity, reasonable vacation and holiday periods, and as provided below, the
Executive shall devote all of her business time, attention and skill exclusively
to the business and affairs of the Company and its Affiliates. The Executive
will not engage in any other business activity, and will perform faithfully the
duties which may be assigned to her from time to time by the Board or the Chief
Executive Officer that are consistent with the provisions of this Agreement.
Notwithstanding the above, nothing in this Agreement shall preclude the
Executive from devoting time during reasonable periods required for:
1.Serving as a director or member of a committee of any charitable or non-profit
organization, or with prior approval of the Board, any other for-profit
organization, in each case involving no actual or potential conflict of interest
with the Company;
2.Delivering lectures and fulfilling speaking engagements;
3.Engaging in charitable and community activities; or
4.Investing her personal assets in investments or business entities in such form
or manner that will not violate this Agreement or require services on the part
of the Executive in the operation or affairs of the business entities in which
those investments are made.
The above activities will be allowed as long as they do not materially affect or
interfere with the performance of the Executive’s duties and obligations to the
Company.


SECTION IVCOMPENSATION, BENEFITS, AND PERQUISITES
For all services rendered by the Executive in any capacity during the Period of
Employment, including services as an executive, officer, director or committee
member, the Executive shall be compensated as follows:


1.
Base Salary

The Company shall pay the Executive a fixed base salary (“Base Salary”) at such
annual rate as the Committee deems appropriate; provided, however, that the Base
Salary may not be less than $182,570 per year. Increases in Base Salary, once
granted by the Committee or the Company, shall not be subject to reduction. Base
Salary shall be payable according to the customary payroll practices of the
Company, but in no event shall Base Salary be payable less frequently than once
per calendar month.
2.
Annual Incentive Awards

The Company may, in its sole discretion, pay the Executive annual cash incentive
compensation payments under the Company’s Executive Incentive Plan or such
successor plan thereto. At the beginning of each fiscal year, the Board or the
Committee may establish appropriate criteria for making such payments following
the end of such fiscal year.
3.
Long-Term Incentive Awards





--------------------------------------------------------------------------------





The Company may, in its sole discretion, pay the Executive long-term incentive
compensation payments. The Committee may establish appropriate criteria for
making such payments following the end of the performance period. Payments may,
at the discretion of the Committee, take the form of cash, restricted stock,
stock options or other payment authorized by any long-term incentive plan
adopted by the Company from time to time; provided, however, that any grants of
long-term incentive awards must be approved in advance by the Committee. The
intent of such long-term incentive compensation awards is to motivate the
achievement of longer range and strategic goals.
4.
Benefits and Perquisites

1.Salaried Employee Benefits
Executive will be entitled to participate in all compensation and employee
benefit plans and programs and receive all benefits and perquisites for which
salaried employees of the Company are generally eligible under any plan or
program now or later established by the Company. Subject to the foregoing,
nothing in this Agreement will preclude the Company from amending or terminating
any of such plans or programs.
2.Supplemental Benefits
The Company will provide long-term disability insurance that provides a benefit
to the Executive of sixty percent (60%) of the Executive’s Base Salary in effect
at the time of disability. Such benefits (“Disability Benefits”) will continue
until the Executive dies or has reached the age of 65, provided Executive
suffers a qualifying disability (as described in the underlying long-term
disability insurance policy) during the Period of Employment.
The Executive will also be entitled to participate in the Second Amended and
Restated World Acceptance Corporation 2005 Supplemental Income Plan (the “SERP”)
in accordance with the terms of that plan, including the Company’s right to
terminate or amend the plan for any reason at any time.
The Executive will be entitled to receive paid vacation of not less than four
(4) weeks annually.
5.
Automobile

The Company will provide an automobile (including maintenance and insurance
expense) for use by the Executive in accordance with the Company Car Policy.
SECTION V
BUSINESS EXPENSES

The Company will reimburse the Executive, according to Company policy, for all
reasonable travel, entertainment, business and other expenses incurred by the
Executive in connection with the performance of her duties and obligations under
this Agreement.
SECTION VIDISABILITY
The Executive agrees that regular attendance, in-person management and
leadership, the ability to travel, and performance of duties commensurate with
the Executive’s office are essential functions of her position. Therefore, the
Company may terminate the Executive’s employment if the Executive experiences a
Disability during the Period of Employment. In the event the Company terminates
the employment of the Executive pursuant to this Section VI, the Company will
continue to pay




--------------------------------------------------------------------------------





the Executive her Base Salary in effect at the time of termination for a period
of twelve (12) months following the date of such termination; provided, however,
the Company may cease making such payments at such time and for so long as the
Executive receives the Disability Benefits. In addition to the continuation of
Base Salary as provided in the preceding sentence, upon termination of the
Executive’s employment because of Disability, the Executive will be entitled to
receive (i) Accrued Compensation (as defined in Section 8.1.1); (ii) vested
amounts owed under the Company’s benefit plans, including without limitation the
SERP; and (iii) a pro-rata portion of the Executive’s annual incentive under the
Executive Incentive Plan, based upon the period of time from the beginning of
the fiscal year through the Date of Termination (“Pro Rata Bonus”). The Accrued
Compensation shall be paid to Executive thirty (30) days from the Date of
Termination. The Pro-Rata Bonus shall be paid to Executive on the same date on
which annual incentives under the Executive Incentive Plan are paid to other
Company executives for the fiscal year, but not later than two and one-half
months following the end of the Company’s fiscal year. Benefits under the SERP
and other Company benefit plans shall be payable in accordance with the
provisions of such plans.
“Disability,” as used herein, shall mean the existence of either (i) a physical
or mental impairment that prevents the Executive, with or without reasonable
accommodation, from performing for a period of 90 days during any twenty-four
month period (whether or not consecutive) any of the essential functions of her
position or (ii) any impairment that qualifies as a disability under the terms
of any group long-term disability plan of which the Executive is a participant.
SECTION VII
DEATH

In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for (i) Accrued Compensation (as defined in Section
8.1.1); (ii) vested amounts owed under the Company’s benefit plans, including
without limitation the SERP; and (iii) a Pro-Rata Bonus. The Accrued
Compensation shall be paid thirty (30) days from the Date of Termination. The
Pro-Rata Bonus shall be paid on the same date on which annual incentives under
the Executive Incentive Plan are paid to other Company executives for the fiscal
year, but not later than two and one-half months following the end of the
Company’s fiscal year. The Executive’s designated beneficiary will be entitled
to receive the proceeds of any life or other insurance or other death benefit
programs provided in this Agreement, including the SERP, according to the terms
and conditions of the applicable plans.
SECTION VIIIEFFECT OF TERMINATION OF EMPLOYMENT
Except as otherwise set forth in Sections VI, VII, XVI and XVIII:
1.
If the Executive’s employment terminates due to: (a) a Without Cause Termination
or (b) a Termination with Good Reason (as such terms are hereafter defined in
this Agreement), the Company will pay the Executive, or in the event of her
death, her beneficiary or beneficiaries:

1.in a lump sum in cash thirty (30) days after the last day of the Executive’s
employment with the Company (“Date of Termination”)
the sum of (1) the Executive’s accrued Base Salary then in effect and any
accrued vacation pay through the Date of Termination, (2) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, and (3) the Executive’s bonus
under the Executive




--------------------------------------------------------------------------------





Incentive Plan earned for the fiscal year immediately preceding the fiscal year
in which the Date of Termination occurs if such bonus has not been paid as of
the Date of Termination (“Accrued Compensation”); and
2. severance in an amount equal to one (1) times the Executive’s Base Salary,
such sum to be paid in twelve (12) equal monthly installments following the Date
of Termination in accordance with the Company’s normal payroll policies; and
3.(i) any of Executive’s stock options, equity incentives or incentive awards
that are subject solely to time-based vesting and that would have vested on or
before the first (1st) anniversary of the Date of Termination had Executive’s
employment continued will accelerate and vest as of the Date of Termination (and
any such stock options, equity incentives or incentive awards that would have
vested after the first (1st) anniversary of the Date of Termination shall be
forfeited), and (ii) all vested stock options held by the Executive shall be
exercisable for a period of one year from the Date of Termination, but not
beyond the original expiration of their term. For the avoidance of doubt, no
portion of any equity or incentive award subject to performance-based vesting
will vest under this Section 8.1.3; and
4.a single lump sum cash payment equal to the total premiums Executive would be
required to pay for twelve (12) months of COBRA continuation coverage under the
Company’s health benefit plans, determined using the COBRA premium rate in
effect for the level of coverage that Executive has in place immediately prior
to the Date of Termination (the “COBRA Payment”). The Executive shall not be
required to purchase COBRA continuation coverage in order to receive the COBRA
Payment, nor shall Executive be required to apply the COBRA Payment towards any
payment of applicable premiums for COBRA continuation coverage. The payment
shall be made on the thirtieth (30th) day following the Date of Termination; and
8.1.5    A Pro-Rata Bonus, to be paid on the same date on which annual
incentives are paid to other Company executives for the fiscal year, but not
later than two and one-half months following the end of the Company’s fiscal
year.
2.
If the Executive’s employment terminates due to a Termination for Cause, as
hereinafter defined, the Company will pay to the Executive the Accrued
Compensation defined in Section 8.1.1 within the time period described therein.
No other payments will be made and the Company will not be obligated to provide
any other benefits to or on behalf of the Executive. If the Company terminates
the Executive for Cause and it is later determined that the Company did not have
Cause, the Executive’s termination shall be construed as being Without Cause,
and the Executive’s remedies shall be limited to the payments and benefits set
forth in Section 8.1 herein.

3.If Executive resigns from employment with the Company without Good Reason or
gives notice of non-renewal in accordance with Section 3.1 hereof, the Company
will pay the Accrued Compensation defined in Section 8.l.1 within the time
period described therein. No other payments will be made and the Company will
not be obligated to provide any other benefits to or on behalf of the Executive,
except any benefits payable under the SERP or benefits payable under other plans
or programs to the extent then vested.
4.Except as otherwise expressly provided in this Agreement and except for any
long-term incentive payments to which Executive is entitled under the Company’s
long-term incentive plans, or obligations of the Company under any stock option,
restricted stock or other equity incentive




--------------------------------------------------------------------------------





agreements, upon termination of the Executive’s employment hereunder, the
Company’s obligation to make payments or provide benefits under this Agreement
will cease.


It is expressly acknowledged by the Company that the amounts and benefits
afforded to the Executive pursuant to Sections VI and VIII shall not be treated
as damages but as severance compensation and benefits to which the Executive is
entitled by reason of termination of her employment for the reasons set forth
above. Accordingly, the Executive shall not be required to mitigate the amount
of any payment or benefits provided for in such sections by seeking employment
or otherwise, nor shall the Company be entitled to set off against the amounts
and benefits payable to the Executive hereunder any amounts or benefits earned
by the Executive in other employment after the Date of Termination or any
amounts or benefits that might have been earned by the Executive in other
employment had she sought such other employment.
SECTION IXDEFINITIONS
For this Agreement, the following terms have the following meanings:
1.
“Termination for Cause” means termination of the Executive’s employment by the
Company due to the Executive’s (i) gross misconduct or gross neglect in respect
of her duties for the Company; (ii) conviction of (or plea of nolo contendere
to) a felony or of a misdemeanor where active imprisonment is imposed; (iii)
knowing and intentional failure to comply with applicable laws with respect to
the execution of the Company’s business operations; (iv) falsification of
Company records or engaging in theft, fraud, embezzlement, dishonesty or other
conduct that has resulted or is likely to result in material damage to the
Company’s or any of its Affiliates’ business or reputation; (v) failure to
comply with reasonable written directives of the Chief Executive Officer or the
Board, which is not remedied within thirty (30) days after receipt of written
notice specifying such failure; (vi) the willful and material violation of the
Company’s policies, including its Code of Ethics; and (vii) the willful failure
to reasonably cooperate with any investigation authorized by the Board, which
failure would reasonably be expected to have a material adverse effect on the
Company. Notwithstanding the foregoing, (a) no conduct shall be considered
“willful” or “intentional” if Executive acted in good faith and in a manner she
reasonably believed to be in the best interests of the Company and had no
reasonable cause to believe that her conduct was in violation of the relevant
policy, directive, regulation or law; (b) any act or failure to act that is
based upon a directive of the Board or the Chief Executive Officer, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. Prior to any termination of the Executive for Cause, the Company
shall give the Executive written notice of its intention to terminate this
Agreement for Cause, setting forth in reasonable detail the specific conduct of
Executive that the Chief Executive Officer or the Board considers to constitute
Cause, the specific provision(s) of this Agreement on which it relies, and the
date, time and place of a special meeting of the Board to be held, specifically
for the purpose of considering Executive’s termination for Cause. At such
meeting, Executive shall be given the opportunity, together with counsel if she
so desires, to be heard at such meeting prior to the Board’s decision.

2.
“Good Reason” means any of the following conditions (each a “Condition”) that
arises without the consent of the Executive and the Condition has not been cured
as set out below: (i) a material diminution in the Executive’s Base Salary; (ii)
a material diminution in the





--------------------------------------------------------------------------------





Executive’s authority, duties or responsibilities; (iii) a material diminution
in the budget over which the Executive retains authority; (iv) requiring the
Executive to relocate her principal place of employment more than thirty-five
(35) miles from the Company’s present headquarters; (v) a material breach of
this Agreement by the Company; or (vi) the failure of the Company to renew this
Agreement as set forth in Section 3.1. Within forty-five (45) days of the
Executive’s knowledge of the initial existence of the Condition (or the date on
which the Executive reasonably would be expected to have knowledge of the
initial existence of the Condition), the Executive must provide notice to the
Company of the existence of the Condition, and the Company shall have forty-five
(45) days following receipt of such notice to cure the Condition; provided,
however, the Company shall have the opportunity to cure only once per calendar
year (whether the same or a different condition). Subject to the foregoing, if
the Condition is cured within forty-five (45) days of such notice, the Executive
is not entitled to any payment as the result of a termination of employment
based on that occurrence of the circumstances that would otherwise constitute
Good Reason. If the Condition is not cured within forty-five (45) days following
such notice, the Executive may resign from employment for Good Reason, provided
such resignation occurs not later than one (1) year from the initial existence
of the Condition.
3.“Termination with Good Reason” means the Executive’s resignation of employment
for Good Reason.
4.“Without Cause Termination” means termination of the Executive’s employment by
the Company other than due to death or disability and other than Termination for
Cause and includes, without limitation, termination of the Executive’s
employment by the Company’s giving notice of non-renewal in accordance with
Section 3.1 hereof.


SECTION XOTHER DUTIES OF THE EXECUTIVE DURING AND
AFTER THE PERIOD OF EMPLOYMENT


1.
During the Period of Employment, the Executive will comply with the Company’s
Code of Ethics.

2.During the Restricted Period, the Executive will not make disparaging remarks
to anyone about the Company or its Affiliates or their employees or agents or
any statement that disrupts or impairs the Company’s normal, ongoing business
operations or that harms the Company’s or its Affiliates’ reputation with their
employees, customers, suppliers or the public. The non-disparagement provisions
set forth herein are in no way intended to limit the Executive’s ability to
comply with legal requirements, including without limitation: (1) any applicable
laws or regulations; (2) the ability to make truthful written or oral statements
to government officials who are investigating matters within the scope of their
governmental agency responsibilities; (3) any formal accounting or auditing
procedures and (4) the provision of truthful testimony in judicial or
administrative proceedings.
3.During the Restricted Period, the Executive will not become employed by or
provide services to (as an officer, agent, manager, director, employee,
consultant, or independent contractor), invest in, or provide financing to a
Competitor other than a Large Bank (as defined below) anywhere in the Territory
unless (i) the services provided are not management- or executive-level services
or (ii) the services are provided solely in a division, area or segment of the
Competitor’s business that does not compete in any way with the Company or
relate to the business, services or products described in Section 10.3(a) - (d)
below. A “Competitor” shall mean any business, person or company engaged in any
of the following: (a) small-loan consumer finance; (b) providing Ancillary




--------------------------------------------------------------------------------





Products to borrowers; (c) providing income tax form preparation services to
individuals; or (d) the sale of products or services that are competitive with
any products or services that have been offered by the Company during the Period
of Employment. A Competitor shall specifically include, but not be limited to,
the following companies: Cash America International, First Cash Financial
Services, Security Finance and Republic Finance. As used herein, “small-loan
consumer finance” shall mean making fixed rate, fully amortized closed-end
extensions of direct consumer credit of $4,000 or less. “Territory” shall mean
the country of Mexico or any of the following states: South Carolina, Georgia,
Texas, Oklahoma, Louisiana, Tennessee, Missouri, Illinois, New Mexico, Kentucky,
Alabama, Wisconsin, Indiana, Mississippi or any state in which the Company or
its Affiliates has made loans, provided services or sold or licensed products
during the Period of Employment. “Ancillary Products” shall mean any of the
following: credit life insurance; credit accident and health insurance; credit
property insurance; unemployment insurance; auto club memberships or buying club
memberships. “Large Bank” shall mean any bank or savings association with
deposits in excess of $5 billion, and any companies affiliated with such Large
Bank. Notwithstanding the foregoing, the Executive’s ownership of less than five
percent (5%) of the outstanding voting or debt securities of any corporation or
other entity shall not constitute a violation of the provisions of this
Agreement if such securities are listed on a national or regional securities
exchange or have been registered under the Securities Exchange Act of 1934, as
amended.
4.During the Restricted Period, the Executive, without express written approval
from the Board, will not solicit, hire or attempt to hire any individual who is
then employed with the Company or is a consultant or independent contractor
providing services to the Company or induce or attempt to induce such individual
to leave the Company’s employment or no longer provide services to the Company.
5.During the Restricted Period, the Executive will cooperate with and provide
assistance to the Company and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
affecting the Company, in which, in the reasonable judgment of the Company’s
counsel, the Executive’s assistance or cooperation is needed or desirable. The
Executive shall, when requested by the Company, provide testimony or other
assistance and shall travel at the Company’s request in order to fulfill this
obligation; provided, however, that, in connection with such litigation or
investigation, the Company shall reasonably accommodate the Executive’s
schedule, shall provide her with reasonable notice in advance of the times in
which the Executive’s cooperation or assistance is requested, and shall
reimburse the Executive for any reasonable expenses incurred in connection with
such matters. Unless the Company has paid the Executive severance benefits
pursuant to this Agreement, the Company shall compensate the Executive for her
time at customary and prevailing rates, unless prohibited by law.
6.The Executive agrees to maintain the confidentiality of Confidential
Information at all times during and after the Executive’s employment with the
Company and will not, at any time (i) use any Confidential Information for the
Executive’s own benefit or for the benefit of any other person, firm, or entity;
(ii) reveal or disclose any Confidential Information to any person other than
authorized representatives of the Company; or (iii) remove or aid in the removal
from the Company’s premises, retain, transmit, download, or save any copy or
copies of Confidential Information in either written, digital, electronic,
voice, or other electronic media data form, except (A) in the performance of the
Executive’s authorized duties in the furtherance of the business of the Company,
(B) with the prior written consent of an authorized officer of the Company, or
(C) as necessary to comply with law. “Confidential Information” means any
nonpublic information used in the Company’s business and from which the Company
derives commercial value from not being generally known to the public or
industry, including without limitation financial information




--------------------------------------------------------------------------------





(including budgets, forecasting, projections, costs, margins and pricing);
employee information (including payroll and benefits information and personnel
records); marketing plans, proposals and data; customer information; trade
secrets; patents; copyrights and trademarks, computerized information or data
(including programs, networks, databases, information technology architecture
and infrastructure, hardware and software) (all or any portion of which, and the
materials on which they are used, whether or not specifically labeled or
identified as “confidential”).
7.“Restricted Period” as used herein shall begin on date the Executive is
employed with the Company and shall end on the first (1st) anniversary of the
Date of Termination.
8.If the Company in good faith believes that the Executive has breached her
obligations described in Section X, the Company may withhold future payments due
to the Executive under this Agreement until a court of competent jurisdiction
has determined whether the Executive has breached such obligations. If a court
of competent jurisdiction, in a final, non-appealable judgment, determines that
the Executive has not breached such provisions, the Company shall within ten
(10) business days of such determination pay to the Executive the amount of such
withheld payments (less any damage award in favor of the Company, if applicable)
plus interest accruing from the time each payment was due to the Executive at
the legal pre-judgment interest rate. If following the Date of Termination the
Company fails without good faith, reasonable justification to make a payment or
provide a benefit to the Executive when due, the Company shall have ten (10)
days after receiving written notice from the Executive to cure such failure. If
the Company does not cure such failure within such 10-day period, the Executive
shall no longer be bound by the obligations described in this Section X.
9.The parties desire that the provisions of Section X be enforced to the fullest
extent permissible under the laws and public policies applied in the
jurisdictions in which enforcement is sought, and agree that the Company may
specifically enforce the terms hereof by obtaining injunctive relief without the
necessity of posting bond or damages as permitted by law. If any portion of
Section X is found to be invalid or unenforceable, the invalid or unenforceable
terms shall be redefined or a new enforceable term provided, such that the
intent of the Company and the Executive in agreeing to the provisions hereof
will not be impaired and the provision in question shall be enforceable to the
fullest extent of the applicable laws. The parties further intend that the
provisions of Section X not be interpreted to be in violation of rules of
professional conduct applicable to the Executive, and accordingly, to the extent
required by such rules of professional conduct, after the Date of Termination
and prior to the expiration of the Restricted Period, the Executive may provide
legal advice to a Competitor provided that: (a) the Executive is not then
employed by such Competitor; and (b) the Executive does not violate her other
obligations in this Agreement or her professional obligations to the Company or
its Affiliates.
SECTION XIEFFECTS OF CHANGE IN CONTROL
1.In the event there is a Change in Control of the Company, and the Executive’s
employment is terminated within two (2) years of such Change in Control due to a
Without Cause Termination or Termination with Good Reason, the Company will pay
the Executive:
1.A lump sum payment equal to the sum of: (i) Accrued Compensation; (ii) the
COBRA Payment; (iii) the Pro Rata Bonus for the fiscal year in which termination
of employment occurs; and (iv) an amount equal to the product of (A) one times
(B) Base Salary (except that the Base Salary used for calculation of the payment
will be the highest Base Salary in effect between the date immediately preceding
the occurrence of the Change in Control and the Executive’s Date of
Termination). Such amount will be paid thirty (30) days after the Date of
Termination, except the Pro Rata Bonus will be paid on the same date on which




--------------------------------------------------------------------------------





annual incentives are paid to other Company executives for the fiscal year, but
not later than two and one-half months following the end of the Company’s fiscal
year.
2.In addition, any unvested stock options and other unvested equity incentives
or other unvested incentive awards shall fully vest and become exercisable if
permitted by and according to the terms of the applicable incentive plans and
award documents; provided, however, that all vested stock options held by the
Executive shall be exercisable for a period of one year, but not beyond the
original expiration of their term.
It is understood that, in the event that Executive is entitled to severance
payments under this Section 11.1, then such severance payments shall be in lieu
of any severance payments to which the Executive would be entitled under Section
VIII hereof.
2.
It is the intention of the parties hereto that the severance payments and other
compensation provided for herein are reasonable compensation for Executive’s
services to the Company and shall not constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code and any
regulations thereunder. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
of any type to Executive, pursuant to this Agreement or the Company’s incentive
plans, is or will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any interest or penalties with respect to such excise
tax, such payments shall be reduced (but not below zero) if and to the extent
that such reduction would result in Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the excise tax), than if Executive received all of the
payments. The Company shall reduce or eliminate the payments, by first reducing
or eliminating the portion of the payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination. All determinations concerning the application of this
Section shall be made by a nationally recognized firm of independent accountants
or any nationally recognized financial planning and benefits consulting company,
selected by the Company and reasonably satisfactory to Executive, whose
determination shall be conclusive and binding on all parties. The fees and
expenses of such accountants or consultants shall be borne by the Company.

3.“Change in Control” shall mean the occurrence of any of the following events:
11.3.1     The consummation of (1) a merger, consolidation, statutory share
exchange or similar form of transaction involving the (x) Company or (y) any
Subsidiary, but in the case of this clause (y) only if Company Voting Securities
(as defined below) are issued or issuable, or (2) the sale or other disposition
of all or substantially all of the assets of the Company (each of the foregoing
events in clauses (1) and (2) being hereinafter referred to as a
"Reorganization"), in each case, unless immediately following such
Reorganization:
(a) all or substantially all of the individuals and entities who were the
Beneficial Owners (as defined below) of the securities eligible to vote for the
election of the Board (such securities, the "Company Voting Securities")
outstanding immediately prior to the consummation of such Reorganization
continue to Beneficially Own more than seventy percent (70%) of the combined
voting power of the then outstanding voting securities of the corporation or
other entity resulting from such Reorganization (including a corporation or
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the "Continuing Entity") in substantially the same proportions as
their ownership, immediately prior to the consummation of the Reorganization, of
the outstanding




--------------------------------------------------------------------------------





Company Voting Securities (excluding, for purposes of determining such
proportions, any outstanding voting securities of the Continuing Entity that
such Beneficial Owners hold immediately following the consummation of the
Reorganization as a result of their ownership prior to such consummation of
voting securities of any corporation or entity involved in or forming part of
such Reorganization other than the Company),
(b) no Person (excluding any employee benefit plan (or related trust) sponsored
or maintained by the Continuing Entity or any corporation or entity controlled
by the Continuing Entity) Beneficially Owns thirty-five percent (35%) or more of
the combined voting power of the then outstanding voting securities of the
Continuing Entity, and
(c) at least a majority of the members of the board of directors of the
Continuing Entity were Incumbent Directors (as defined below) at the time of
execution of the definitive agreement providing for such Reorganization or, in
the absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization;
11.3.2     The Shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is part of a transaction or series of transactions described in
Section 11.3.1 above that does not otherwise constitute a Change in Control;
11.3.3     (a) any Person acquires Beneficial Ownership of, or acquires voting
control over, twenty percent (20%) or more of either the outstanding Stock or
the combined voting power of the then outstanding Company Voting Securities,
either in a single transaction or in a series of transactions occurring within
the twelve-month period ending on the date of the most recent acquisition (such
Person, an “Acquiring Person”); provided, however, that for purposes of this
Section 11.3.3, no Person may become an Acquiring Person on account of any of
the following acquisitions of Stock or Company Voting Securities: (1) any
acquisition by the Company or any Subsidiary; (2) any acquisition by an
underwriter temporarily holding such securities pursuant to an offering of such
securities; (3) any acquisition by any employee benefit plan (or related trust)
sponsored by or maintained by the Company or any Subsidiary; and (4) any
acquisition upon consummation of a transaction described in Section 11.3.1 above
that does not otherwise constitute a Change in Control under the terms of such
Section 11.3.1, and
(b) a majority of the members of the Board are or become individuals who are (1)
the Acquiring Person; (2) if the Acquiring Person is a group, members of such
group; (3) Affiliates of the Acquiring Person; (4) if the Acquiring Person is a
group, Affiliates of members of such group; and/or (5) individuals whose initial
assumption of office as a member of the Board occurs as a result of (A) an
actual or threatened election contest or actual or threatened solicitation of
proxies or consents by or on behalf of the Acquiring Person or, if the Acquiring
Person is a group, any member(s) of such group or (B) the recommendation or
request of the Acquiring Person or any member of the Board who is an Affiliate
of the Acquiring Person or, if the Acquiring Person is a group, any member of
such group (each such Board member, an “Acquiring Person Director”); or
11.3.4     During any period of twenty-four (24) consecutive months, individuals
who were members of the Board at the beginning of such period (the "Incumbent
Directors") cease at any time during such period for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the beginning of such period whose appointment or
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Directors shall be




--------------------------------------------------------------------------------





considered as though such individual were an Incumbent Director, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest or actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
For purposes of this section, the term "Person" shall mean any individual,
company, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, and the
terms "Beneficial Owner," "Beneficially Own" and similar variations of such
terms shall have the meaning given in Rule 13d-3 under the Exchange Act.
For purposes of this section, “Affiliate” means (a) any Person directly or
indirectly controlling, controlled by or under common control with the Acquiring
Person (or any of its members, if the Acquiring Person is a group); (b) any
director, officer, member, manager, partner, five percent (5%) owner, attorney,
financial or accounting adviser or other agent of the Acquiring Person (or any
of its members, if the Acquiring Person is a group) or of any Person described
in clause (a); or (c) any director, officer, member, manager, partner, five
percent (5%) owner, attorney, financial or accounting adviser or other agent of
any Person described in clause (b). For the purposes of this definition,
“control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
For purposes of this section, “Stock” shall mean shares of common stock of the
Company. “Subsidiary” shall mean any corporation, partnership, joint venture or
other entity during any period in which at least a fifty percent voting or
profits interest is owned, directly or indirectly, by the Company (or by any
entity that is a successor to the Company), and any other business venture in
which the Company (or any entity that is a successor to the Company) has a
significant interest, as determined and designated in the discretion of the
Committee; provided, however, that if and to the extent any applicable terms of
the Internal Revenue Code, federal securities laws or other applicable laws,
rules or regulations require that the term “Subsidiary” be defined differently
for purposes of qualifying any award or the plan for any intended treatment (as
determined in the sole discretion of the Committee) under any such applicable
laws or regulations, the term “Subsidiary” shall be defined for such purpose so
as to comply with such applicable laws or regulations.
The Board shall have full and final authority, in its discretion, to determine
whether a Change in Control has occurred, the date of the occurrence of such
Change in Control and any incidental matters relating thereto, provided that the
determination as to whether one or more Board members are Acquiring Person
Directors shall be made by a majority of members of the Board other than members
who are Acquiring Person Directors or whose status as an Acquiring Person
Director is in question.
SECTION XIIWITHHOLDING TAXES
The Company may directly or indirectly withhold from any payments under this
Agreement amounts authorized by the Executive and all federal, state, city or
other taxes that are required to be withheld pursuant to any law or governmental
regulation.








--------------------------------------------------------------------------------





SECTION XIIIEFFECT OF PRIOR AGREEMENTS
This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
agreement related to the subject matter hereof, including any employment
agreement between the Company and the Executive.
SECTION XIVCONSOLIDATION, MERGER, OR SALE OF ASSETS
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to
another corporation or person which assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger, or
sale of assets the term “the Company” as used herein will mean the other
corporation, and this Agreement shall continue in full force and effect.
SECTION XVMODIFICATION
This Agreement may not be modified or amended except in writing signed by both
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.
SECTION XVICOMPLIANCE WITH SECTION 409A
Notwithstanding any other provisions of this Agreement, to the extent
applicable, this Agreement is intended to comply with Internal Revenue Code
Section 409A and the regulations (or similar guidance) thereunder. To the extent
any provision of this Agreement is contrary to or fails to address the
requirements of Internal Revenue Code Section 409A, this Agreement shall be
construed and administered as necessary to comply with such requirements. If the
Executive is considered a “specified employee” (as defined in Internal Revenue
Code Section 409A and related Treasury Regulations) at the time of any
termination of employment under Section 8.1 or Section 11.1 of this Agreement, a
portion of the amount payable to Executive under Section 8.1 or Section 11.1
shall be delayed for six (6) months following Executive’s Date of Termination to
the extent necessary to comply with the requirements of Internal Revenue Code
Section 409A. Any amounts payable to Executive during such six (6) month period
that are delayed due to the limitation in the preceding sentence shall be paid
to Executive in a lump sum on or after the first day of the seventh (7th) month
following Executive’s Date of Termination. If, under this Agreement, an amount
is to be paid in two or more installments, for purposes of Internal Revenue Code
Section 409A, each installment shall be treated as a separate payment.
SECTION XVIIGOVERNING LAW
This Agreement has been executed and delivered in the State of South Carolina
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.
SECTION XVIII
WAIVER AND RELEASE
In consideration for the payments and benefits provided hereunder, the Executive
agrees that Executive will, upon termination of employment and in no event later
than thirty (30) days




--------------------------------------------------------------------------------





after the Date of Termination, as a condition to the Company’s obligation to pay
any severance benefits under this Agreement deliver to the Company a fully
executed release, in commercially reasonable form, that fully and irrevocably
releases and discharges the Company, its Affiliates and each of their directors,
officers, agents and employees from any and all claims, charges, complaints,
liabilities of any kind, known or unknown, owed to the Executive, except for
obligations arising under the provisions of this Agreement, to vested benefits
under the Company’s benefit plans, obligations arising under stock option,
restricted stock or other equity compensation agreements, or such claims that
may not be released by law.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as on
the 10th day of February by its duly authorized officers and Executive has
hereunto set her hand.
WORLD ACCEPTANCE CORPORATION
By:     


Printed Name:    


Title:


EXECUTIVE        






